Citation Nr: 1810205	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	North Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  

In August 2017, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's left knee disability did not have its onset in service, and was not caused or aggravated by any other service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In regards to entitlement to service connection on a direct basis, the Veteran has a current diagnosis of a meniscal tear of the left knee.  See November 2012 VA Examination at 41.  The Veteran's service treatment records indicate that he was seen during service for a left knee injury after falling during a basketball game.  See November 1980 Service Treatment Record at 4.  As the first two elements of service connection on a direct basis have been met, the crux of this issue relies on establishing a nexus between the Veteran's current left knee disability, and his in-service injury.

The Veteran was afforded a VA examination of his left knee in November 2012.  The examiner opined that the Veteran's left knee meniscus tear was less like than not related to service.  To support this opinion the examiner noted that the Veteran's left knee meniscus tear is of recent onset.  The Veteran was provided another VA examination in February 2017.  The examiner opined that the Veteran's left knee disability was not related to his in-service injury.  The examiner based his opinion on the fact that the Veteran only recently began to complain of left knee pain, indicating that it was a recent injury unrelated to a prior event from service.  These medical opinions are not contradicted by any other medical evidence of record.  As to any lay claims from the Veteran and others that the left knee meniscus tear was caused by service, the Board finds that opining on the etiologies of musculoskeletal disabilities requires special medical training that these lay persons do not have and therefore the presence of the disorders are a determination "medical in nature" and not capable of lay observation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disorders are caused by service are not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the most probative evidence of record shows that the left knee meniscus tear is not caused by the Veteran's military service and service connection is not warranted based on direct service connection.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

As to secondary service incurrence for a left knee meniscus tear under 38 C.F.R. § 3.310, the record does not show a medical link between his current left knee meniscus tear and any of his service-connected disabilities.  In fact, the October 2017 examiner opined that Veteran's left knee meniscus tear was not caused or aggravated by any of his other service-connected disabilities.  To support his opinion, the examiner opined that the Veteran's torn meniscus was an acute injury, unrelated to any other injury.  This medical opinion is not contradicted by any other medical evidence of record.  As to any lay claims from the Veteran and others that the left knee meniscus tear was caused or aggravated by other service-connected conditions, the Board finds that opining on the etiologies of musculoskeletal disabilities requires special medical training that these lay persons do not have.  Therefore, the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that these disorders are caused by other service-connected disabilities are not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's left knee meniscus tear was not caused or aggravated by an already service-connected disability and service connection is not warranted based on secondary service connection.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.310.

ORDER

Service connection for a left knee disability is denied. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


